I wish at the outset to congratulate the President warmly upon his election to preside over the fortieth session of the General Assembly. While offering the full co-operation of the delegation of the Democratic Republic of Afghanistan, we sincerely wish him success in the discharge of his responsibilities.
May I also put on record our appreciation of the esteemed Secretary-General, Mr. Javier Perez de Cuellar, for his devoted efforts to uplift the role and effectiveness of the Organization.
On the grievous and sad occasion of the tragedy that has befallen the people of Mexico, we express our deep sorrow and sympathy to the bereaved families of the deceased and to the people and the Government of Mexico.
of the basic principles of the policy of the Democratic Republic of
In less than three seeks we shall be celebrating the fortieth anniversary of the founding of our Organization. That provides us with a fitting opportunity for reflection on which of the most important tasks set before the Organization by the signing of its Charter have been accomplished; what have been the causes behind the failures to fulfill certain of its other responsibilities; and what are the prospects for exploring new avenues to make the United Nations fully responsive to those needs and aspirations for which it was initially created.
A glance at the 40 years of service by the United Nations gives us sufficient reasons to assert that it has become an indispensable instrument of international life. Its achievements, although limited and modest, have been of immense importance in reshaping the whole content of international relations.
The United Nations, which was given the ptIsaacy role in the maintenance of international peace and security and in furthering international economic co-operation, acquired a very important position in managing international relations through the application of the norms and principles of international law crystallized in its Charter.
Great hopes were attached to the creation of a new world which, despite the divergence of ideologies and socio-economic systems, would be governed by the rule of law and adherence to the principles of the non-use of force and peaceful coexistence. Four decades later we take note with satisfaction that, thanks to this Organization, we have been able to prevent the outbreak of another world war. That cannot, however, diminish our regret at the fact that almost 150 wars and armed conflicts have taken place since then at local and regional level, some of which are still continuing. Although limited in scope and dimension, these conflicts have already claimed more than 20 million lives, which is more than all the military casualties of the Second World War.
The emergence of the community of socialist countries out of the great victory over Hitlerite fascism and Japanese militarism at the end of the Second World War fortified the central bastion of the forces of peace and progress, and it has served as the main ally and staunch supporter of all national liberation movements throughout the world. This new phenomenon gave an entirely new essence to the nature of international politics, making it impossible for the forces of imperialism and colonialism to dictate the destinies of mankind according to their own selfish interests.
The most outstanding and praiseworthy work of the United Nations was undoubtedly the setting in motion a quarter of a century ago of the process of decolonization, which led to the accession to independence of dozens of Asian, African and Latin American countries. The collapse of the system of colonial empires became the inevitable outcome of the long and fierce struggle of the colonial peoples and countries to throw off the shackles of dependence. This historic process ushered in a new era based on the principles of equal sovereignty and equitable co-operation. New spirit and blood were injected into the soul and the veins of the Organization, which made it, with the passage of time, a truly universal body.
The United Nations and more than 35 of its specialized agencies have been engaged in an admirable effort on behalf of the international community to attain the distinct and varied goals that were prescribed for the solution of the most acute problems affecting our world. Although the outcome of these efforts is far short of the initial expectations, what has been achieved could not have been accomplished save through the Organization.
The activities of the United Nations and its specialized agencies in the field of the economic development of developing countries probably constitute one of the salient features of the multilateralism forged by the United Nations. Of great value also is international co-operation in the field of education and health. The progressive development of legal instruments in the field of human rights has had a significant impact on the improvement of the human rights situation in various countries and regions.
Our rejoicing over the successes of the United Nations cannot and should not cause us to lessen the vigor with which we seek to enhance at a more rapid pace the role and effectiveness of this world Organization. Some may assert that the relative inability of the United Nations to consolidate international security and find appropriate solutions to the problems affecting the international political and economic environment emanates from shortcomings in the Charter of the United Nations. It is our belief, however, that the Charter represents the transcendent interests of all Member States. It is, rather, the lack of political will on the part of some Member States fully and scrupulously to implement the Charter that has led to the continued failure of efforts to bring about a better life in conformity with the vision of its authors and signatories.
One major example of such unacceptable and deplorable conduct is certainly the misuse of the veto power by the United States and some of its allies. The ever more frequent exercise of this right has resulted in deliberate disruption of the increasingly emerging consensus on some of the topical issues of our times, Palestine, Namibia and South Africa being the more obvious ones.
It is true that the United Nations has had a great impact on the formulation and progressive development of international law affecting almost every aspect of international relations; but at the same time it has been prevented from effectively implementing all these instruments in State-to-State relations.
Despite the many great efforts made, the system of international security is as fragile as ever. The present international political and security climate is characterized by an awesome concentration of potentially explosive situations, each of them fraught with the danger of plunging our world into a terminal nuclear conflagration whose menace is already looming large over mankind. The advent of the atomic age, marked by the first atomic bomb explosions over Hiroshima and Nagasaki, brought about a dramatically different notion of war. Since then the world has witnessed hitherto unknown quantum leaps in the sphere of the means of death and destruction. It is frightening to know that some of the new types of weapons possess more power than all the conventional weapons used in all the wars in history. It is, further, horrifying to learn that thousands upon thousands of such weapons have been stockpiled in the military arsenals of the world.
Yet the arms race seems to have increased in pace, dimensions and magnitude. New types of weapons of mass destruction are continually being developed and manufactured. New and additional grounds are sought for the stationing of these weapons in different territories and continent. Together with the unleashing of the arms race* a world-wide campaign has been launched to undermine the process of detente and to promote horrendous military doctrines justifying the concept of "security through strength". This is in fact a well-organized attempt at psychological preparation in the service of imperialist doctrines of "limited" or "protracted" nuclear war.
The hard-won agreements on some major aspects of the curbing of the arms race - for instance, on anti-ballistic missiles - are threatened with being unilaterally sunk in the Lethe. The obstinacy characterizing imperialist positions on other aspects of the arms race has justifiably dispelled hopes that reason will prevail among the imperialists. It becomes more and more evident that the verbal profession of peacefulness by imperialism is grossly at odds with its conduct. These conditions have instilled a pervasive atmosphere of enormous suspicion and fear.
In his annual report this year, the Secretary-General has rightly stated:
"He face today a world of almost infinite promise which is also a world of potentially terminal danger. The choice between these alternatives is ours ...
"The world is still, admittedly, a very imperfect, insecure, unjust, dangerous and, in all too many regions, impoverished place." (A/40/1, pp. 2, 3) He cannot but lament the fact that some very important issues which could have unacceptable consequences for international peace and security are still being allowed violently to disrupt the political serenity of regions and the world as a whole. The question of Palestine, where the situation has lea to many destructive wars in the entire region of the Middle East, has been before the United Nations almost since its establishment. One night have argued that the enormity of the death and destruction suffered by the Palestinians and other Arab peoples should have persuaded those responsible for the continuation of this unfortunate situation to embark seriously on the path of peaceful solution. One would have hoped that common sense and realists would have made it clear that there simply cannot be in that region.a lasting peace that is both just and comprehensive unless the Palestinians, under the leadership of the Palestinian Liberation Organization, are guaranteed the effective exercise of their inalienable rights and the aggressor is forced to withdraw from the Arab territories it has illegally occupied since 1967.
The international community owes it to itself to sake a determined effort-through the convening of the proposed international conference on peace in the Middle East, to bring tranquility and harmony to that war-ridden region of the world.
The people of Namibia, who have been longing for their emancipation from more than a century of colonial oppression, are still being denied, by artificially injected, extraneous and irrelevant issues set as preconditions, what all of us take for granted as our birthright.
The same evil that has chained Namibia has been responsible for the tears and blood being profusely shed in South Africa. It is a till possible for the despicable and abhorrent apartheid system to reign with impunity in the streets and localities, the mines and plantations, of South Africa. In addition, Angola, Mozambique, Zimbabwe, Lesotho and Botswana have remained permanent targets of coercion and intimidation by the same racist regime. The peoples of South Africa and Namibia, under the banner of the African National Congress of South Africa (ANC) and the South West Africa People's Organization (SWAPO), are now on their final march towards smashing the ugly face of the colonialist apartheid system and consigning it to the ash-heap of history.
In Latin America a combination of imperialist policies is at work, providing a spectrum of direct military aggression and occupation, as in Grenada and Guantanamo; of mercenarism, armed interference and sabotage, as against heroic revolutionary Nicaragua; of political and economic coercion and blockade, as in Cuba and other countries; of sustaining unpopular oppressive regimes, as in Chile, El Salvador, Guatemala and others; of turning countries into military outposts or launching-pads of aggression, as in Honduras and Costa Rica; and of colonial occupation, as in Puerto Rico, the Malvinas Islands and elsewhere. All sorts of conspiracies are hatched to undermine the genuine and sincere efforts of the Government of Nicaragua and the countries of the Con tailor a Group to restore peace and stability in Central America. One cannot fail to see that the hand of United States imperialism is at work behind all the cases I have enumerated, although in some instances more use is being made of local surrogates.
In the conduct of its international relations the United States imperialism has pursued, and it continues to pursue, a course that flagrantly violates the obligations it assumed under the United Nations Charter and other multilateral and bilateral treaties. It has trampled upon every norm of international behavior in a lust to achieve its own imperialist ambitions. It has in most instances ignored or acted against the expressed will of the overwhelming majority of nations by misusing the authority vested in it as a permanent member of the Security Council. It has blocked many international efforts to find just solutions to some of the very explosive and dangerous situations in various corners of the world. It has prevented the achievement of understanding on certain important global economic and social issues that have burdened the international community for many decades. It has launched a vicious campaign of vilification against the concept of multilateralism and has already begun to carry out its threats to withdraw from the system of international organizations. It has developed its own narrow-minded concept of national security, which encompasses virtually all regions of the world as so-called areas of vital interest to the United States.
In total contrast with the aspirations and endeavors of the forces of peace and progress, it has effectively prevented the achievement of meaningful accords on curbing the arms race and implementing real and comprehensive measures aimed at nuclear and conventional disarmament. In its quest for world supremacy it has spread its armaments and military presence to most parts of the globe. Its warmongering and aggressive policy finds the planet Earth too limited an area for the full implementation of its militaristic designs, and it has thus launched the star wars plan, declaring outer space to be the new environment for its strategic arms spree, despite the strong condemnation of world public opinion and the United Nations.
In this context we hail the new and timely initiative of the Soviet Union on international co-operation in the peaceful exploitation of outer space without its militarization, aimed at the realization of the star peace concept, as well as its declaration of moratoriums on the deployment of nuclear weapons in Europe and on the testing of all nuclear weapons.
For the purpose of building the world's largest and most destructive arsenal of strategic and conventional weapons the United States has recklessly squandered thousands of billions of dollars which are badly needed to fight the numerous economic and social ills of the world. It has engaged in the plunder and exploitation of the human and natural resources of the developing countries through transnational monopolies and has crippled the economies of those countries with the enormous burden of mounting external debt and soaring debt-servicing.
Cynically portraying itself as the champion of human rights, it has by its deeds grossly violated those rights, and not only in its own country; it has closely identified itself with monstrous regimes infamous for their blatant breach of the minimum standards of respect for the dignity of the human person.
Its hallucination concerning a new European and world map drawn to satisfy its long-term policy of aggrandizement and complete world domination has led to the deliberate fomenting of neo-fascist revanchist claims in Europe and unbridled militarism in the Far East.
It has launched direct military aggression against other sovereign countries and master-minded and carried out plots and intrigues to overthrow their national and independent Governments. Upgrading terrorism to the level of State policy, it has designed and implemented many assassination plots against the leaders of other countries and has used every opportunity to undermine the social, political and economic fabrics of those countries. Insulting the conscience of entire nations, it has put their national liberation movements on a par with terrorism, while at the same time it has awarded the title "freedom fighter" to some groups of professional killers, terrorists and mercenaries who are bred, nurtured and sustained by its own devilish spy networks. The acquisition of a semblance of legitimacy for all these unlawful deeds constitutes the crux of the incessant activities of the United States aimed at building its information imperialism through unrestricted expansion of its means of propaganda, slander and fabrication and by its rigorous opposition to the efforts of the overwhelming majority of nations to establish a new international information order. In short, United States imperialism has opted for a course of all-out militarization, confrontation, aggression, diktat, interference, exploitation and unilateralism.
The Democratic Republic of Afghanistan vehemently condemns such a course and calls for the increasing and co-ordinated action of all peace-loving countries and forces firmly to reject and oppose imperialist policies which, if allowed to continue, will inevitably lead to the extermination of life on earth. The recent Ministerial Conference of the Non-Aligned Movement held in Luanda has adopted certain action-oriented decisions in regard to these matters which, in our opinion, could become the basis for positive action by the General Assembly.
The continued occupation of parts of Cyprus by foreign troops and the futile attempts to lend legitimacy to an artificially created entity in the northern part of that island have rendered inconclusive the efforts of the Government of the Republic of Cyprus and of the Secretary-General aimed at preserving the unity and independence of that non-aliened country.
In South-Bast Asia, where for many years imperialism trailed upon the independence, territorial integrity and sovereignty of States of the area, a new life has slowly but surely emerged out of the smoke and ashes of the dirty imperialist war against Viet Nan and Laos and the bloody reign of the Pol Pot clique in Kampuchea. The Chinese hegemonists have become a party to the international conspiracies against the three peaceful Indochinese nations, conspiracies which have made it impossible for their peaceful demarche to give effect to the concept of peace, stability and co-operation in South-East Asia.
The Korean people are also denied their legitimate right to peaceful re-unification, because of the presence of United states troops in the southern part of the country.
Over a million people have been reported to have fallen victim to the five-year long war between Iran and Iraq. One wonders how many more will be required before reason can prevail and help to bring this senseless fratricidal war to an end.
The efforts of the international community, particularly the littoral and hinterland States of the Indian Ocean, to turn the area into a zone of peace, are being hindered by the increasing military build-up of the United States. We take this opportunity to express our firm support for the draft resolution submitted by the non-aligned members of the Ad Hoc Committee on the Indian Ocean calling for the convening of the long-due conference in the first half of 1986.
Notwithstanding the great achievements in the field of decolonization, we have yet to clear our conscience by doing all that could be done to help free the people of those dependent territories which constitute the last vestiges of colonialism.
Peoples of the Saharoui Arab Democratic Republic, New Caledonia and Micronesia have yet to be fully assured of their right to self-determination, while territories such as the Malagasy Islands, Hayotte, and the Chagos Archipelago still wait to be restored to the sovereignty of their respective countries.
The longest crisis in the economies of capitalist countries, and its devastating impact on the economies of the developing countries, particularly the least developed ones are posing a serious threat to the economic, social and political stability of those countries. The crisis is undoubtedly no mere cyclical phenomenon, but a symptom of deep-sooted structural imbalances and disequilibrium that characterize international economic relations. Protectionism, interest rates and debt servicing burdens have been on the rise, while commodity prices, official development assistance and reliance on multilateral co-operation continued to decline significantly. The shrinking real value of resources available to multilateral development institutions is in fact tantamount to a deliberate attempt, by the capitalist countries, at a gradual erosion of the multilateral framework for development. For most developing countries, this adverse external environment has meant stagnant or declining growth rates.
Bleaker prospects are to be awaited in 1986. According to some authoritative forecasts, the expected slowdown in world trade will threaten the transition to export-oriented adjustment policies in the developing countries. This would in turn drastically reduce the ability of those countries to adhere to the schedule of repayments of their external debts and debt services. The least developed countries will have to go through even more difficult times. We hope that V he mid-term global review of the implementation of the Substantial New Program of Action for the least developed countries, to be held from 30 September to 11 October this year, will provide an opportunity for adopting measures aimed at specific positive action towards the effective implementation of the Program.
It is only logical that sore attention should be paid to the problems of those least developed countries whose development efforts are further hampered by their geographical disadvantage as land-locked countries.
We condemn the continuing use of economic measures as a means of political and economic coercion. This alarming trend, which creates tension and distrust in international economic relations, undoubtedly disrupts the world economy and trade and undermines its legal foundations.
We are concerned by the intransigent position of some capitalist countries on the launching of global negotiations, which has led to persistence of an impasse on this issue in spite of the inherent flexibility of the two-phase approach proposed by the New Delhi Summit. In our opinion, more vigorous pressure must be exerted on the developed capitalist countries in order to overcome the present lack of political will on their part and to establish a new international economic order based on justice, equity and co-operation.
The noble and valiant people of Afghanistan had suffered for centuries under the oppressive and despotic regimes which represented the interests of a tiny privileged minority in society.
Favorable changes in the balance of forces at the international level and the gradual maturity of internal conditions provided the material basis for a fundamental change in the nature of Afghan society. An instrumental role in this process was played by the People's Democratic Party of Afghanistan, which through its persistent struggle had become the authoritative vanguard of our people.
In accordance with the laws of history the evolution of socio-economic factors culminated in the creation of the momentum that led to the inevitable victory of the national democratic revolution on 27 April 1978. This constituted the final victory of the beneficial forces of progress and justice over the medieval forces of darkness and reaction.
The fundamental and drastic reforms introduced by the young revolutionary Government stand as brilliant and irrefutable proof of the popular and democratic essence of the revolution, a revolution that was launched and carried to success with the support of the people of Afghanistan under the leadership of the People Democratic Party of Afghanistan.
Every day that passed strengthens the popular foundation of revolutionary power. The recently held Loya Jirgah, or Grand Assembly of the Peoples, the elections to the local organs of State power and administration and the convening of the High Jirgah - or Council - of Frontier Tribes constitute landmarks in the process of transferring power to the masses.
Imperialism, which had never abandoned its hope of dominating Afghanistan and bringing that country under military-strategic influence, redoubled its efforts to create chaos by provoking anti-government activities.
By pouring hundreds of millions of dollars' worth of weapons and ammunition into the hands of counter-revolutionary mercenaries, imperialism, hegemonism and other reactionary forces had unleashed a dirty undeclared war against the people, the Government and the revolution of Afghanistan.
Faced with the ever-increasing threat of massive armed invasion and direct aggression, the Government of the Democratic Republic of Afghanistan had no other choice but to take appropriate measures to safeguard the independence, national sovereignty and territorial integrity of the country. In conformity with the Afghan-Soviet Treaty of Friendship, Co-operation and Good-neighborliness and Article 51 of the United nations Charter, the Government of the Democratic Republic of Afghanistan requested and received from the Soviet Union friendly military assistance to help the Afghan people and armed forces repel outside interference and aggression.
The Government of the Democratic Republic of Afghanistan has made it clear on various occasions, including in the two proposals of Hay 1980 and August 1981, that the Soviet limited military contingent would return to their peaceful country, by agreement with the Government of the Soviet Union, once the causes for their invitation ceased to exist and valid international guarantees are offered for their non-recurrence.
Consistent with its peaceful foreign policy, the Government of the Democratic Republic of Afghanistan has participated, with the utmost sincerity, in the process of the negotiations which are being held through the intermediary of the representative of the Secretary-General, Mr. Diego Cordoves. While reaffirming our support for this process, we earnestly hope that Pakistan will abandon its rigid position and agree to the holding of direct negotiations between our two countries. This, in our opinion, is the only viable path to an amicable solution in the interest of all peoples of our region. We wish to address ourselves once again to those who still cherish the illusion of forcing Afghanistan back to its past: no evil power on earth will be able to deter the valorous and free-born people of Afghanistan from following their independent and non-aligned course. As Babrak Karaal, the General Secretary of the Central Committee of the People's Democratic Party of Afghanistan and President of the Revolutionary Council of the Democratic Republic of Afghanistan, stated at a recent meeting of the Political Bureau of the Party:
"As an independent, non-aligned and peace-loving country, the Democratic Republic of Afghanistan firmly and undeviatingly respects and observes the principles of the United Nations Charter, believes in good-neighborliness and desires the solution of problems in an atmosphere of peace and friendship on the basis of common sense and a logical approach through direct and mutually beneficial negotiations."
